Selling Agreement May 1, 2010 Dear Securities Dealer: Franklin Templeton Distributors, Inc. (we or us) invites you to participate in the distribution of shares of the Franklin Templeton investment companies (the Funds) for which we now or in the future serve as principal underwriter, subject to the terms of this Agreement. We will notify you from time to time of the Funds that are eligible for distribution and the terms of compensation under this Agreement. This Agreement supersedes any prior dealer or selling agreements between us, as stated in Section 21, below. 1. Licensing. (a) ‑You represent that you are (i) a broker or dealer validly registered with U.S. Securities and Exchange Commission (SEC) under the Securities Exchange Act of 1934, as amended, and a member in good standing of the Financial Industry Regulatory Authority (FINRA) and are presently licensed to the extent necessary by the appropriate regulatory agency of each jurisdiction in which you will offer and sell shares of the Funds, or (ii) a broker, dealer or other company licensed, registered or otherwise qualified to effect transactions in securities in a country (a foreign country) other than the United States of America (the U.S.) where you will offer or sell shares of the Funds. You agree that termination or suspension of such membership with FINRA, or of your license to do business by any regulatory agency having jurisdiction, at any time shall terminate or suspend this Agreement forthwith and shall require you to notify us in writing of such action. If you are not a member of FINRA but are a broker, dealer or other company subject to the laws of a foreign country, you agree to conform to the Conduct Rules of FINRA. This Agreement is in all respects subject to the Conduct Rules of FINRA, particularly Conduct Rule 2830 of FINRA, which shall control any provision to the contrary in this Agreement. (b) ‑You agree to notify us immediately in writing if at any time you are not a member in good standing of the Securities Investor Protection Corporation (SIPC). 2. Sales of Fund Shares.
